Citation Nr: 1333290	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  13-23 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for gynecological disability, including uterine fibroids, ovarian cysts and residuals of a hysterectomy.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1974, and from April 1976 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board notes that while the Veteran initially requested a hearing before the Board via video conference, she withdrew that request by letter dated September 2013.  

The Veteran filed her initial claim in May 2011, requesting service connection for ovarian cysts that she stated arose from in-service uterine fibroids.  In July 2011, the RO construed a claim for service connection for residuals of a hysterectomy based on remarks that the Veteran made on her VA Form 21-4142.  The Board broadly construes the claim as service connection for gynecological disability, including uterine fibroids, ovarian cysts and residuals of a hysterectomy.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that further development is warranted.

There is evidence of uterine fibroids (uterine leiomyoma) in the Veteran's service treatment records and in the Veteran's 1986 delivery records from Memorial Hospital.  In her authorization for release of non-VA records, the Veteran reported having a hysterectomy in 2006.  At her March 2012 VA examination, using a Disability Benefits Questionnaire (DBQ), the Veteran reported that she had a hysterectomy and oophorectomy in 2008.  

The examiner in the March 2012 DBQ examination concluded that the Veteran did not have a current ovarian cyst disability, based on her reports of having her ovaries removed.  In the August 2012 supplemental medical opinion, the examiner concluded that there was no evidence to support a diagnosis of hysterectomy, because there was no medical evidence or documentation that the Veteran had undergone that procedure.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  The Veteran is competent to report that her uterus and ovaries have been surgically removed, and there is no indication that an actual clinical examination of the Veteran was undertaken.  

As such, the Board finds that a new medical examination would help to determine the nature and etiology of the Veteran's gynecological disability.  Further attempts to obtain the Veteran's private medical records are also warranted.  The Veteran indicated in the DBQ examination that she was operated on at Providence Hospital in 2008, and no effort has been made to obtain such records.  The VA has also yet to receive any communication from Kaiser Permanente concerning any hysterectomy records of the Veteran from 2006.  

Accordingly, the case is REMANDED for the following action:

1. First, request the Veteran to identify her gynecological treatment providers from service to her hysterectomy, to include Providence Hospital and Kaiser Permanente, and to complete the necessary form (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding records.

All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

2. Next, schedule the Veteran for a VA medical examination to determine the nature and etiology of any gynecological disability.  The examiner should review the entire claims file, including a copy of this remand (such review should be noted in the examination report) and conduct all necessary tests and studies to determine the nature of any gynecological disability.  

For each gynecological disability found, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) a result of her documented in-service fibroid tumors or otherwise related to service.

The examiner should provide a complete rationale for any opinions offered, which should take into consideration the Veteran's lay statements concerning her medical history, as well as pertinent medical evidence.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

3. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

No action is required of the Veteran until she is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

